         Case 1:19-cv-08173-LAP Document 281 Filed 08/10/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                       Plaintiffs,
                                               No. 19-CV-8173 (LAP)
-against-
                                                        ORDER
CARL KOENIGSMANN, MD, et al.,

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The teleconference scheduled for August 12, 2021 at 10:30

a.m. is hereby moved to August 11, 2021 at 10:30 a.m.             For ease

of reference, the dial-in is 877-402-9753, access code: 6545179.

SO ORDERED.

Dated:       August 10, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
